DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks dated 03/02/2021, with respect to rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn.  The Examiner notes that “anode-free” does appear to be a term of art and, as argued, does not mean that the battery does not have an anode, but rather that the battery does not have an anode active material, i.e. an intercalating/deintercalating host material.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, an anode-free solid-state battery cell, and related method of creating said cell, comprising an anode current collector that is in direct contact with a lithium ion buffer layer, wherein, when charged, lithium ions plate on the anode current collector and are stored within the lithium ion buffer layer.
Zhamu et al. (US 2016/0043384 A1) is considered to be the closest relevant prior art to independent claims 1 and 11.  Zhamu et al. discloses most of the claim limitations as set forth previously (see OA dated 01/25/2021).
However, Zhamu et al. does not disclose, teach, fairly suggest, nor render obvious the recited lithium ion buffer layer.  To the contrary, Zhamu et al. explicitly discloses an anode comprising an anode active material (Abstract).  As persuasively argued by Applicant (see Declaration dated 03/02/2021), such an anode active material intercalates/deintercalates lithium ions, thus chemically bonding with 
Zhang et al. (US 2016/0261000 A1) is also considered to be relevant prior art to independent claims 1 and 11.  Zhang et al. discloses an anode-free rechargeable battery (Title).  However, Zhang et al. does not disclose, teach, fairly suggest, nor render obvious the recited lithium ion buffer layer.  To the contrary, Zhang et al. explicitly discloses an absence of a layer between the anode current collector (140) and the separator (130), and discloses that an anode (150) is formed in situ between said layers ([0037]).
de Souza et al. (US 2018/0277410 A1) is also considered to be relevant prior art to independent claims 1 and 11.  de Souza et al. discloses an lithium anode-free battery (Abstract).  However, de Souza et al. does not disclose, teach, fairly suggest, nor render obvious the recited lithium ion buffer layer.  To the contrary, de Souza et al. explicitly discloses that, during charging, lithium “islands” are formed on an anode current collector, thereby obviating the need for solid surfactants or liners ([0006]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        03/09/2021